DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 3/30/2022 has been considered by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlay et al. in US Patent Application Publication № 2017/0091315, hereinafter called Finlay.
In regard to claim 1, Finlay teaches a method comprising: 
receiving, at data processing hardware, a query request requesting return of any data blocks from a data table that match query parameters (such a query is taught, “Thus, highly effective region/stride filtering and/or ordering aggregate ranges are allowed to select the most likely candidate tuples for base table access, joining and to produce top-N/bottom-N result sets for queries.” Paragraph 0011), the data table stored on memory hardware in communication with the data processing hardware and associated with one or more system tables, each of the one or more system tables having rows that each comprise metadata for a corresponding data block of the data table (“Meta-data about non-materialized generated columns, join results and computed aggregate column(s) are stored in a synopsis table, providing powerful filtering capabilities to base tables, base tables across joins and aggregations on join results.” Paragraph 0011; “Program 300 operates to add meta-data only columns to a synopsis table.” Paragraph 0033);
generating, by the data processing hardware, based on the query request, a system query for returning a subset of rows selected from the rows of the one or more system tables, the subset of rows comprising the metadata for the corresponding data blocks of the data table that match the query parameters of the query request (“Further,
program 300 gathers meta-data associated with join result column based on a PK/FK (primary key/foreign key) relationship, allowing for the direct filtering of a fact table based on the meta-data of a "flattened" dimension.” Paragraph 0033; );
 generating, by the data processing hardware, based on the query request and the system query, a final query that returns a subset of data blocks from the data table, each data block in the subset of data blocks corresponding to one of the rows in the subset of rows (“The predicates expression matches the meta-data of the database synopsis table completely or partially. For example, expression MONTH ( ) provides the ability to filter a base table on the month(s) that occur in a range or zone of the base table. Thus, when applying a predicate that looks for rows that have just a single month, like April, zones of the base table where it could be determined that April would not be present can be easily skipped.” Paragraph 0055; additionally or alternatively, “Table 2 has two added colunms MIN_ YM and MAX_ YM corresponding to a generated column YM (i.e. year and month) based on the expression: YEAR(DATE_ID)*l00+MONTH(DATE_ID). To respond to a query: SELECT DATE_ID, SUM (SLS) FROM SALES_FACT WHERE YEAR (DATE_ID)*l00+MONTH (DATE_ID)=201508, all strides in SALES_FACT, except for the last two strides as denoted by the last two rows respectively in Table 2, are skipped, because the predicate expression result 201508 in the query is located between MIN_ YM and MAX_ YM of the last two strides only. Thus, based on the meta-data (i.e., MIN_YM and MAX_YM) of the generated column computed according to the expression, search scope for the query is narrowed by skipping rows of the SALES_FACT table without materializing the generated column in 100,000,000 rows of the SALES_FACT table.” Paragraph 0046);
determining, by the data processing hardware, whether any of the data blocks in the subset of data blocks match the query parameters indicated by the query request (“In the case of very large dimension tables and fact tables, this allows for filtering of zones or regions of the dimension table to pre-qualify candidate zones or regions of the fact table for computation of top-N/bottom-N aggregates or aggregates that qualify computations. For example: a generated colunm in an order table to provide meta-data about the total cost of an order, based on summing line items from a Lineltem table for each order. With this, it would be much faster/easier to find the zones of the order table that will provide high value total order candidates, that can then be computed much more selectivity than had this 'hint' not existed.” Paragraph 0057; alternatively or additionally “By transferring this to the fact table meta-data column, strides where 3 is outside the range of CS MIN and CS MAX are skipped. As such, all the strides that contain only 1 and/or 2 corresponding to 'SILVER' and 'BRONZE' are skipped. In this case, the column or expression, an RI-like relationship is established between the fact and dimension tables in order to be able to maintain the fact table's meta-data about the join results. Further, predicates expressions on columns of both the fact table and the dimension table may be applied, […wherein] this expression in the fact table synopsis is considered using prod_key for the lookup join: F.sales_quantity*P.prod_cost* (1-P.prod_discount/100).”);
and when one or more data blocks in the subset of data blocks match the query parameters, returning, by the data processing hardware, the matching data blocks (i.e. provide answers, “being able to combine with other technologies to provide fast answers to more complex queries with join, aggregate or computed column predicates, allowing for limiting the underlying number of zones or strides of a base table.” Paragraph 0058).
In regard to claim 11, it is substantially similar to claim 1 and accordingly is rejected under similar reasoning.

In regard to claim 2, Finlay further teaches that generating the final query comprises generating a semi-join of the query request and the system query (“Predicates can then be projected from the dimension table to the fact table, and applied locally to the fact table, in essence providing an inplace semi-join like filtering directly against the fact table zones or regions.” Paragraph 0056).
In regard to claim 12, it is substantially similar to claim 2 and accordingly is rejected under similar reasoning.

In regard to claim 3, Finlay further teaches that the system query comprises one or more falsifiable expressions (i.e. predicate, note that the predicate is a logical expression using the Boolean operator and, “SELECT F.transactionID FROM FACT F, PRODDIM P WHERE F.prod_key=P.prod_key and F.sales_quantity*P. prod_cost*(1-P.prod_discount/100)> 100,” paragraph 0056).
In regard to claim 13, it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.

In regard to claim 4, Finlay further teaches that generating the system query comprises generating, for at least one conjunct of the query request, a falsifiable expression (i.e. predicate, note that the predicate is a logical expression using the Boolean operator and, “SELECT F.transactionID FROM FACT F, PRODDIM P WHERE F.prod_key=P.prod_key and F.sales_quantity*P. prod_cost*(1-P.prod_discount/100)> 100,” paragraph 0056).
In regard to claim 14, it is substantially similar to claim 4 and accordingly is rejected under similar reasoning.

In regard to claim 5, Finlay further teaches that the data table comprises a fact table and a dimension table, and wherein the query request filters the dimension table  (“Alternatively, joining result column based on a PK/FK relationship allows for the direct filtering of a fact table based on the meta-data of a flattened dimension. This would be highly effective in cases where traditionally a dimension table is used to filter a fact table via local predicates applied to the dimension table, and the result of that filtered dimension table is joined to the fact table, to filter the fact table. Predicates can then be projected from the dimension table to the fact table, and applied locally to the fact table, in essence providing an inplace semi-join like filtering directly against the fact table zones or regions.” Paragraph 0056).
In regard to claim 15, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

In regard to claim 6, Finlay further teaches generating, by the data processing hardware, based on the query request, a fact query that filters the fact table (“This
would be highly effective in cases where traditionally a dimension table is used to filter a fact table via local predicates applied to the dimension table, and the result of that filtered dimension table is joined to the fact table, to filter the fact table. Predicates can then be projected from the dimension table to the fact table, and applied locally to the fact table, in essence providing an inplace semi-join like filtering directly against the fact table zones or regions.” Paragraph 0056).
In regard to claim 16, it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.

In regard to claim 10, Finlay further teaches that the data table is stored in a column-major format (The column-major format of data is discussed in at least paragraphs 0038-0040, especially “In columnar database systems, indexes are rare, and for MQTs and/or ASTs, while possible, indexes are not widely used.” Paragraph 0038).
In regard to claim 20, it is substantially similar to claim 10 and accordingly is rejected under similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlay as applied to claims 1 or 11 above, as applicable, and further in view of Chavan et al. in US Patent Application Publication № 2017/0255675, hereinafter called Chavan.



In regard to claim 7, Finlay teaches the method of claim 1, as above. However, he fails to expressly teach that generating the final query that returns the subset of data blocks from the data table and determining whether any of the data blocks in the subset of data blocks matches the query parameters are interleaved.
Chavan teaches that generating the final query that returns the subset of data blocks from the data table and determining whether any of the data blocks in the subset of data blocks matches the query parameters are interleaved (“Numerous benefits result from using a common dictionary to encode columns that are frequently joined. For example, by replacing a traditional hash table to perform the join with a simple table lookup using encoded values, SIMD vector processing can be leveraged heavily by gathering payload column pointers and lengths and storing/projecting them in parallel.” Paragraph 0125, wherein the final query parameters are taught to be based on a portion of this process, “Also, once the build and probe phases are over, the final join result needs to projected, which requires going through each hash bucket, and walking through the chain, serially, performing hash comparisons and full key comparisons on matches, and then stitching the relevant columns of each row into final row vectors.” Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Finlay to include the parallelization of query operation, as taught by Chavan. One would have been motivated to do so in order to leverage SIMD vector processing, as taught by Chavan in paragraph 0125 and 0028 (“Numerous benefits result from using a common dictionary to encode columns that are frequently joined. For example, by replacing a traditional hash table to perform the join with a simple table lookup using encoded values, SIMD vector processing can be leveraged heavily by gathering payload column pointers and lengths and storing/projecting them in parallel.” Paragraph 0125, “Leveraging SIMD vector operations on fixed-size elements in a vector-lookup array for faster joins and projection of matching data” paragraph 0028).
In regard to claim 17, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

In regard to claim 8, Finlay teaches the method of claim 1, as above. However, although he does teach a cache memory (Fig. 1, element 232), he fails to expressly teach that a portion of the one or more system tables is cached in volatile memory. 
Chavan teaches that a portion of the one or more system tables is cached in volatile memory (“According to one embodiment, once identified, these predicate-satisfying build-side rows (hereinafter "qualifying rows") are loaded into volatile memory.” Paragraph 0064; alternatively, “Dictionary encoded column vectors for F-DEPT-ID and D-DEPT-ID are created in volatile memory response to a load-triggering event.” Paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Finlay to include the caching of metadata in volatile memory, as taught by Chavan. It would have been obvious because it represents the application of a known technique (i.e. storing some portion of the necessary data in volatile memory) to improve similar devices (i.e. the query system taught by Finlay and the query system taught by Chavan) in the same way (i.e. necessary data will be loaded into volatile memory). One would have been motivated to do so in order to allow for only the necessary data to be loaded into memory, as taught by Chavan (“According to one embodiment, once identified, these predicate-satisfying build-side rows (hereinafter "qualifying rows") are loaded into volatile memory. However, not all columns of the rows need be loaded. Rather,
only those columns that must be returned by the query are loaded.” Paragraph 0064; alternatively, “Dictionary encoded column vectors for F-DEPT-ID and D-DEPT-ID are created in volatile memory response to a load-triggering event.” Paragraph 0061.”)
In regard to claim 18, it is substantially similar to claim 8 and accordingly is rejected under similar reasoning.

In regard to claim 9, Chavan further teaches determining, by the data processing hardware, based on access statistics, the portion of the one or more system tables cached in volatile memory (“According to one embodiment, once identified, these predicate-satisfying build-side rows (hereinafter "qualifying rows") are loaded into volatile memory. However, not all columns of the rows need be loaded. Rather,
only those columns that must be returned by the query are loaded.” Paragraph 0064; alternatively, “Dictionary encoded column vectors for F-DEPT-ID and D-DEPT-ID are created in volatile memory response to a load-triggering event.” Paragraph 0061. Note that, absent a more specific technical definition, using a threshold of a single load is within the broadest reasonable interpretation of ‘access statistics’; however, the reference does contemplate access statistics beyond this, “According to another embodiment, the database server creates join groups based on the query history. For example, if 90% of the time that the database server receives a query that joins tables A and B the join columns are A.cl and B.c2, then the database server may automatically create a join group for A.cl and B.c2.” paragraph 0054 and further “Rather than use a percentage threshold, the threshold may simply be the number of joins between the columns. For example, in response to processing five queries that join A.cl and B.c2, the database server may automatically create a join group for A.cl and B.c2.” paragraph 0055, wherein “Once a join group is created, a dictionary of all unique values in the join group is constructed.” Paragraph 0056 and further wherein “As mentioned above, the actual event that triggers the creation of dictionary-encoded column vectors may vary based on whether the encoding is to be on-disk or only in-memory. [If…] the encoding is to be only "in-memory", then the original on-disk columns are not changed. Rather, dictionary-encoded column vectors are created for the columns when the columns are to be loaded into volatile memory in response to a load-triggering event.” Paragraph 0060)
In regard to claim 19, it is substantially similar to claim 9 and accordingly is rejected under similar reasoning.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2013/0060780 teaches a system which creates tokenized dictionaries to accelerate column-oriented queries, including a teaching that data read from persistent storage is copied into volatile memory and a teaching of an entirely in-memory database.
US Patent Application Publication №2020/0081841 teaches a caching architecture for accelerating column-oriented data stores. 
US Patent Application Publication №2018/0089261 teaches a system which creates dictionary-encoded metadata tables from column-oriented data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167